Exhibit 10.1

AOL INC.

2010 STOCK INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors and advisors and to motivate such employees,
directors and advisors to exert their best efforts on behalf of the Company and
its Affiliates by providing incentives through the granting of Awards. The
Company expects that it will benefit from the added interest which such
employees, directors and advisors will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a)        “Act” means The Securities Exchange Act of 1934, as amended, or any
successor thereto.

(b)        “Affiliate” means any entity that is consolidated with the Company
for financial reporting purposes or any other entity designated by the Board in
which the Company or an Affiliate has a direct or indirect equity interest of at
least twenty percent (20%), measured by reference to vote or value.

(c)        “Award” means an Option, Stock Appreciation Right, award of
Restricted Stock, Other Stock-Based Award or Converted Award granted pursuant to
the Plan.

(d)        “Board” means the Board of Directors of the Company.

(e)        “Change in Control” means the occurrence of any of the following
events:

(i)        any “Person” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act (other than the Company or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) becomes the “Beneficial Owner” within the
meaning of Rule 13d-3 promulgated under the Act of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors; excluding, however, any circumstance in
which such beneficial ownership resulted from any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlling, controlled by, or under common control with, the
Company;

(ii)        a change in the composition of the Board since the Effective Date,
such that the individuals who, as of such date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person or Entity other than the Board
shall not be deemed a member of the Incumbent Board;

(iii)        a reorganization, recapitalization, merger or consolidation (a
“Corporate Transaction”) involving the Company, unless securities representing
60% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are held subsequent to such transaction by the
person or persons who were the beneficial holders of the outstanding voting
securities entitled to vote generally in the election of directors of the
Company immediately prior to such



--------------------------------------------------------------------------------

Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction; or

(iv)        the sale, transfer or other disposition of all or substantially all
of the assets of the Company.

(f)        “Code” means The Internal Revenue Code of 1986, as amended, or any
successor thereto.

(g)        “Committee” means the Compensation Committee of the Board or its
successor, or such other committee of the Board to which the Board has delegated
power to act under or pursuant to the provisions of the Plan or a subcommittee
of the Compensation Committee (or such other committee) established by the
Compensation Committee (or such other committee).

(h)        “Company” means AOL Inc., a Delaware corporation.

(i)        “Converted Awards” means an option or a restricted stock unit granted
under the Plan pursuant to Appendix A.

(j)        “Effective Date” means the later of (i) the date the Board approves
the Plan and (ii) the date the Plan is approved by Time Warner Inc. and TW AOL
Holdings Inc., as the sole stockholders of the Company.

(k)        “Employment” means (i) a Participant’s employment if the Participant
is an employee of the Company or any of its Affiliates, (ii) a Participant’s
services as a non-employee director, if the Participant is a non-employee member
of the Board or the board of directors of an Affiliate or (iii) a Participant’s
services as an advisor, if the Participant is an advisor to the Company or any
of its Affiliates; provided, however that unless otherwise determined by the
Committee, a change in a Participant’s status from employee to non-employee
(other than a director of the Company or an Affiliate) shall constitute a
termination of employment hereunder.

(l)        “Fair Market Value” means, on a given date, (i) if there should be a
public market for the Shares on such date, the closing sale price of the Shares
on the New York Stock Exchange (“NYSE”) Composite Tape, or, if the Shares are
not listed or admitted on any national securities exchange, the average of the
per Share closing bid price and per Share closing asked price on such date as
quoted on the National Association of Securities Dealers Automated Quotation
System (or such market in which such prices are regularly quoted) (the
“NASDAQ”), or, if no sale of Shares shall have been reported on the NYSE
Composite Tape or quoted on the NASDAQ on such date, then the immediately
preceding date on which sales of the Shares have been so reported or quoted
shall be used, and (ii) if there should not be a public market for the Shares on
such date, the Fair Market Value shall be the value established by the Committee
in good faith.

(m)        “ISO” means an Option that is also an incentive stock option granted
pursuant to Section 6(d).

(n)        “OIBDA” has the meaning set forth in Section 9(b).

(o)        “Option” means a stock option granted pursuant to Section 6.

(p)        “Option Price” means the price for which a Share can be purchased
upon exercise of an Option, as determined pursuant to Section 6(a).

(q)        “Other Stock-Based Awards” means awards granted pursuant to
Section 9.

(r)        “Participant” means an employee, prospective employee, director or
advisor of the Company or an Affiliate who is selected by the Committee to
participate in the Plan.

(s)        “Performance-Based Awards” means certain Other Stock-Based Awards
granted pursuant to Section 9(b).

(t)        “Plan” means the AOL Inc. 2010 Stock Incentive Plan, as amended from
time to time.

(u)        “Restricted Stock” means any Share granted under Section 8.



--------------------------------------------------------------------------------

(v)        “Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date

(w)        “Share Authorization” has the meaning set forth in Section 3.

(x)        “Shares” means shares of common stock of the Company, $.01 par value
per share.

(y)        “Stock Appreciation Right” means a stock appreciation right granted
pursuant to Section 7.

(z)        “Subsidiary” means a subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto), of the Company.

(aa)        “Substitute Award” means an Award granted under Section 10(b);
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to or permit an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.

 

3. Shares Subject to the Plan

Subject to adjustment as provided in Section 10, the number of Shares available
for issuance under the Plan (the “Share Authorization”), including with respect
to Incentive Stock Options, shall be equal to the sum of (i) 10,500,000, of
which no more than 60% may be issued in the form of Restricted Stock or Other
Stock-Based Awards payable in Shares; plus (ii) the aggregate number of Shares
subject to the Converted Awards. The maximum number of Shares with respect to
which Awards (other than Converted Awards) may be granted during a calendar year
to any Participant shall be 2,600,000; provided that the maximum number of
Shares that may be awarded in the form of Restricted Stock or Other Stock-Based
Awards payable in Shares (other than Converted Awards) during any calendar year
to any Participant shall be 300,000. The grant limits under the preceding
sentence shall apply to an Award other than an Option or Stock Appreciation
Right only if the Award is intended to be “performance-based” as that term is
used in Section 162(m) of the Code. The number of Shares available for issuance
under the Plan shall be reduced by the full number of Shares covered by Awards
granted under the Plan (including, without limitation, the full number of Shares
covered by any Stock Appreciation Right, regardless of whether any such Stock
Appreciation Right or other Award covering Shares under the Plan is ultimately
settled in cash or by delivery of Shares); provided, however, that the number of
Shares covered by Awards (or portions thereof) that are forfeited or that
otherwise terminate or lapse without the payment of consideration in respect
thereof shall again become available for issuance under the Plan; and provided
further that any Shares that are forfeited after the actual issuance of such
Shares to a Participant under the Plan shall not become available for
re-issuance under the Plan.

 

4. Administration

(a)        The Plan shall be administered by the Committee, which may delegate
its duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are intended to qualify as “independent
directors” within the meaning of the NYSE listed company rules, “non-employee
directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto) and, to the extent required by Section 162(m) of the Code (or any
successor section thereto), “outside directors” within the meaning thereof. In
addition, the Committee may delegate the authority to grant Awards under the
Plan to any employee or group of employees of the Company or an Affiliate;
provided that such grants are consistent with guidelines established by the
Committee from time to time.

(b)        The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan, and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions).

(c)        The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee



--------------------------------------------------------------------------------

deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

(d)        The Committee shall require payment of any amount it may determine to
be necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award. Unless the Committee specifies
otherwise, the Participant may elect to pay a portion or all of such withholding
taxes by (a) delivery of Shares or (b) having Shares withheld by the Company
with a Fair Market Value equal to the minimum statutory withholding rate from
any Shares that would have otherwise been received by the Participant.

 

5. Limitations

(a)        No Award may be granted under the Plan after the fifth anniversary of
the first regularly scheduled meeting of the stockholders of the Company that
occurs more than 12 months after the Distribution (as defined in Appendix A) but
Awards granted prior to such fifth anniversary may extend beyond that date.

(b)        Notwithstanding any provision herein to the contrary, the repricing
of an Option or Stock Appreciation Right, once granted hereunder, is prohibited
without prior approval of the Company’s stockholders. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (i) changing the terms of an Option or Stock
Appreciation Right to lower its exercise price; (ii) any other action that is
treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling an Option or Stock Appreciation Right
at a time when its exercise price is greater than the Fair Market Value of the
underlying Shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
permitted under Section 10(a) below. Such cancellation and exchange would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.

(c)        With respect to any Awards granted to a Participant who is a
non-employee member of the Board at the time of grant, such Awards shall be made
pursuant to formulas established by the Board in advance of such grant. Any such
Awards shall be made at the time such a Participant first becomes a member of
the Board and, thereafter, on an annual basis at or following the annual meeting
of stockholders. Such formulas may include any one or more of the following:
(i) a fixed number of Options or Stock Appreciation Rights, (ii) a fixed number
of Shares of Restricted Stock or a number of Shares of Restricted Stock
determined by reference to a fixed dollar amount (calculated based on the Fair
Market Value of a Share on the date of grant), and (iii) Other Stock-Based
Awards determined either by reference to a fixed number of Shares or to a fixed
dollar amount (calculated based on the Fair Market Value of a Share on the date
of grant).

 

6. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
nonqualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine, and as evidenced
by the related Award agreement:

(a)        Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted.

(b)        Exercisability. Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted, except as may be provided pursuant to Section 15.

(c)        Exercise of Options. Except as otherwise provided in the Plan or in
an Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Section 6, the exercise date of an Option shall be the date a notice of exercise
is received by the Company, together with provision for payment of the full
purchase price in accordance with this Section 6(c). The purchase price for the
Shares as to which an Option is exercised shall be paid to the Company, as
designated by the Committee, pursuant to



--------------------------------------------------------------------------------

one or more of the following methods: (i) in cash or its equivalent (e.g., by
check); (ii) in Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee; (iii) partly in cash and partly in such Shares
or (iv) if there is a public market for the Shares at such time, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate Option Price for the Shares
being purchased. No Participant shall have any rights to dividends or other
rights of a stockholder with respect to Shares subject to an Option until the
Shares are issued to the Participant.

(d)        ISOs. The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code (or any successor section thereto). No ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other person) due to
the failure of an Option to qualify for any reason as an ISO.

(e)        Attestation. Wherever in the Plan or any agreement evidencing an
Award a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.

 

7. Terms and Conditions of Stock Appreciation Rights

(a)        Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by the Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

(b)        Terms. The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted; provided, however, that notwithstanding the foregoing in the
case of a Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, the exercise price may not be less than the Option Price of the
related Option. Each Stock Appreciation Right granted independent of an Option
shall entitle a Participant upon exercise to an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall



--------------------------------------------------------------------------------

be the exercise date. No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share. No Participant shall have any rights to dividends or other
rights of a stockholder with respect to Shares covered by Stock Appreciation
Rights until the Shares are issued to the Participant.

(c)        Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit, but in no event shall a Stock Appreciation Right be exercisable more than
ten years after the date it is granted, except as may be provided pursuant to
Section 15.

 

8. Restricted Stock

(a)        Grant. Subject to the provisions of the Plan, the Committee shall
determine the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the period during which, and the conditions, if
any, under which, the Restricted Stock may be forfeited to the Company, and the
other terms and conditions of such Awards. Notwithstanding any other provision,
with respect to (i) Shares of Restricted Stock that are subject to time-based
vesting, but not performance-based vesting, not less than 95% of such Shares of
Restricted Stock shall remain subject to forfeiture for at least three years
after the date of grant, subject to earlier termination of such potential for
forfeiture in whole or in part in the event of a Change in Control or the death,
disability or other termination of the Participant’s employment, and (ii) Shares
of Restricted Stock that are subject to vesting upon the attainment of
performance objectives, the minimum performance period shall be one year.

(b)        Transfer Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as provided in
the Plan or the applicable Award agreement. Shares of Restricted Stock may be
evidenced in such manner as the Committee shall determine in its sole
discretion. If certificates representing Shares of Restricted Stock are
registered in the name of the applicable Participant, the Company may, at its
discretion, retain physical possession of such certificates until such time as
all applicable restrictions lapse.

(c)        Dividends. Dividends paid on any Shares of Restricted Stock may be
paid directly to the Participant, withheld by the Company subject to vesting of
the Restricted Shares pursuant to the terms of the applicable Award agreement,
or may be reinvested in additional Shares of Restricted Stock, as determined by
the Committee in its sole discretion.

(d)        Performance-Based Grants. Notwithstanding anything to the contrary
herein, certain Shares of Restricted Stock granted under this Section 8 may, at
the discretion of the Committee, be granted in a manner which is intended to be
deductible by the Company under Section 162(m) of the Code (or any successor
section thereto). The restrictions applicable to such Restricted Stock shall
lapse based wholly or partially on the attainment of written performance goals
approved by the Committee for a performance period of not less than one year
established by the Committee (i) while the outcome for that performance period
is substantially uncertain and (ii) no more than 90 days after the commencement
of the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance period.
The performance goals, which must be objective, shall be based upon one or more
of the criteria set forth in Section 9(b) below. The criteria may relate to the
Company, one or more of its Affiliates or one or more of its or their divisions
or units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the performance goals may be calculated without regard to
extraordinary items. The Committee shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Participant and, if they have, shall so certify prior to the release
of the restrictions on the Shares. No such restrictions shall lapse for such
performance period until such certification is made by the Committee.



--------------------------------------------------------------------------------

9. Other Stock-Based Awards

(a)        Generally. The Committee, in its sole discretion, may grant or sell
Awards of Shares and Awards that are valued in whole or in part by reference to,
or are otherwise based on the Fair Market Value of, Shares, including, but not
limited to, Shares awarded purely as a bonus and not subject to any restrictions
or conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or an Affiliate,
performance units, dividend equivalent units, stock equivalent units, restricted
stock units and deferred stock units. Such Other Stock-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine the number of
Shares to be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable). Notwithstanding any other provision, with
respect to (i) Other Stock-Based Awards settled in Shares that are subject to
time-based vesting, but not performance-based vesting (other than any Converted
Awards and Other Stock-Based Awards that are granted pursuant to an obligation
set forth in an employment agreement with an executive officer of the Company
that was entered into prior to October 1, 2009), not less than 95% of such Other
Stock-Based Awards payable in Shares shall vest and become payable at least
three years after the date of grant, subject to earlier vesting in whole or in
part in the event of a Change in Control or the death, disability or other
termination of the Participant’s employment, and (ii) Other Stock-Based Awards
settled in Shares that are subject to vesting upon the attainment of performance
objectives, the minimum performance period shall be one year.

(b)        Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 may be
granted in a manner which is intended to be deductible by the Company under
Section 162(m) of the Code (or any successor section thereto). A Participant’s
Performance-Based Award shall be determined based on the attainment of written
performance goals approved by the Committee for a performance period of not less
than one year established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25% of the relevant
performance period. The performance goals, which must be objective, shall be
based upon one or more of the following criteria: (i) operating income before
depreciation and amortization (“OIBDA”), including adjusted OIBDA;
(ii) operating income; (iii) earnings per share; (iv) return on stockholders’
equity; (v) revenues or sales; (vi) free cash flow; (vii) return on invested
capital, (viii) total stockholder return, (ix) net sales or revenue growth,
(x) return on assets, (xi) return on capital, (xii) return on sales,
(xiii) return on revenue, (xiv) operating cash flow, (xv) cash flow return on
equity, (xvi) cash flow return on investment, (xvii) earnings before or after
taxes, interest, depreciation, and/or amortization, (xviii) gross or operating
margins, (xix) productivity ratios, (xx) expense targets, (xxi) margins,
(xxii) operating efficiency, (xxiii) market share, (xxiv) working capital
targets and change in working capital, and/or (xxv) economic value added (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital). The foregoing criteria may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to extraordinary items. The Committee
shall determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Section 162(m) of the Code and Section 19 below, elect to defer
payment of a Performance-Based Award.



--------------------------------------------------------------------------------

10. Adjustments Upon Certain Events

(a)        Adjustments Upon Certain Events. Notwithstanding any other provisions
in the Plan to the contrary, the following provisions shall apply to all Awards
granted under the Plan:

(i)        Generally. In the event of any change in the outstanding Shares
(including, without limitation, the value thereof) after the Effective Date by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange, or any distribution to stockholders of Shares other than regular cash
dividends, or any transaction similar to the foregoing, the Committee in its
sole discretion and without liability to any person shall make such substitution
or adjustment, if any, as it deems to be equitable (subject to Section 19), as
to (i) the number or kind of Shares or other securities issued or reserved for
issuance pursuant to the Plan or pursuant to outstanding Awards, (ii) the
maximum number of Shares for which Awards (including limits established for
Restricted Stock or Other Stock-Based Awards) may be granted during a calendar
year to any Participant, (iii) the Option Price or exercise price of any Stock
Appreciation Right and/or (iv) any other affected terms of such Awards.

(ii)        Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may (subject to Section 19), but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (B) cancel Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and Stock Appreciation Rights, may equal the excess, if any, of value of
the consideration to be paid in the Change in Control transaction to holders of
the same number of Shares subject to such Options or Stock Appreciation Rights
(or, if no consideration is paid in any such transaction, the Fair Market Value
of the Shares subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price of such Options or Stock Appreciation Rights,
(C) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion or
(D) provide that for a period of at least 30 days prior to the Change in
Control, such Options shall be exercisable as to all Shares subject thereto and
that upon the occurrence of the Change in Control, such Options shall terminate
and be of no further force and effect.

(b)        Substitute Awards. The Company, from time to time, also may
substitute or assume any outstanding award granted by the Company, any of its
Affiliates or another company, whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock or otherwise, by either: (A) granting an Award under the Plan
in substitution of such award or (B) assuming such award as if it had been
granted under the Plan if the terms of such assumed award could be applied to an
Award granted under the Plan. Such substitution or assumption will be
permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under the Plan if the granting company had
applied the rules of the Plan to such grant. In the event the Company assumes an
award pursuant to this Section 10(b), the terms and conditions of such award
will remain unchanged (except that the exercise price and the number and nature
of Shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to Section 424(a) of the Code and Section 409A). In the
event the Company elects to grant a new Option rather than assuming an existing
option, such new Option may be granted with a similarly adjusted Option Price.
The number of Shares underlying Substitute Awards shall be counted against the
aggregate number of Shares available for Awards under the Plan.

 

11. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
Employment of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).



--------------------------------------------------------------------------------

12. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

13. Nontransferability of Awards

Unless otherwise determined by the Committee (and subject to the limitation that
in no circumstances may an Award may be transferred by the Participant for
consideration or value), an Award shall not be transferable or assignable by the
Participant otherwise than by will or by the laws of descent and distribution.
An Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.

 

14. Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the stockholders of the Company (i) if such action would (except as is
provided in Section 10 of the Plan) increase the total number of Shares reserved
for the purposes of the Plan or increase the maximum number of Shares of
Restricted Stock or Other Stock-Based Awards that may be awarded hereunder, or
the maximum number of Shares for which Awards may be granted to any Participant,
or (ii) if stockholder approval for such action is otherwise required by any
applicable law or regulation or the rules of the NYSE or any successor exchange
or quotation system on which the Shares may be then listed or quoted or
Section 162(m) of the Code (taking into consideration the exception provided by
Treas. Reg. § 1.162-27(f)(iii)(4)), (b) without the consent of a Participant, if
such action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan or (c) subject to
Section 5(b), relating to repricing of Options or Stock Appreciation Rights, to
permit such repricing; provided, however, that the Committee may amend the Plan
in such manner as it deems necessary to permit the granting of Awards meeting
the requirements of the Code or other applicable laws. Without limiting the
generality of the foregoing, to the extent applicable, notwithstanding anything
herein to the contrary, the Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A,
prior to payment to such Participant of such amount, the Company may (a) adopt
such amendments to the Plan and Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (b) take such
other actions as the Committee determines necessary or appropriate to avoid the
imposition of an additional tax under Section 409A.

 

15. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Company or an Affiliate.

 

16. Other Benefit Plans

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.



--------------------------------------------------------------------------------

17. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws, and except as otherwise
provided in the pertinent Award agreement, any and all disputes between a
Participant and the Company or any Affiliate relating to an Award shall be
brought only in a state or federal court of competent jurisdiction sitting in
Manhattan, New York.

 

18. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date; provided that any Awards
granted under the Plan on or following the first regularly scheduled meeting of
the stockholders of the Company that occurs more than 12 months after the
Distribution shall be subject to the approval of the Plan by the then-existing
stockholders of the Company.

 

19. Section 409A

(a)        In General. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable only, of Section 409A. Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to Section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee shall have any liability to any person in
the event Section 409A applies to any Award in a manner that results in adverse
tax consequences for the Participant or any of his beneficiaries or transferees.

(b)        Elective Deferrals. No elective deferrals or re-deferrals of
compensation (as defined under Section 409A) other than in regard to restricted
stock units granted under the Plan are permitted hereunder.

(c)        Applicable Requirements. To the extent an Award granted under the
Plan is deemed to be “deferred compensation” subject to Section 409A, the
following rules shall apply to such Awards:

(i)        Mandatory Deferrals. If the Company decides that the payment of
compensation under the Plan shall be deferred within the meaning of
Section 409A, then at the grant of the Award to which such payment relates, the
Company shall specify in the Award Agreement the date(s) on which such
compensation will be paid.

(ii)        Initial Deferral Elections. For Awards of restricted stock units
where the Participant is given the opportunity to elect the timing and form of
the payment of the underlying Shares at some future time once any requirements
have been satisfied (e.g., retirement), the Participant must make his or her
initial deferral election for such Award in accordance with the requirements of
Section 409A and Treas. Reg. § 1.409A-2.

(iii)        Subsequent Deferral Elections. To the extent the Company or
Committee allows Participants to elect to re-defer (after an initial deferral
election has become irrevocably effective) deferred compensation that is subject
to Section 409A, then the requirements of Treas. Reg. § 1.409A-2(b) must be met.
Generally those requirements provide that: (1) such election will not take
effect until at least 12 months after the date on which it is made; (2) in the
case of an election not related to a payment on account of disability, death, or
an unforeseeable emergency, the payment with respect to which such election is
made must be deferred for a period of not less than 5 years from the date such
payment would otherwise have been paid; and, (3) any election related to a
payment at a specified time or pursuant to a fixed schedule (within the meaning
of Treas. Reg. § 1.409A-3(a)(4)) must be made not less than 12 months before the
date the payment is scheduled to be paid.

(iv)        Timing of Payments. Payment(s) of compensation that is subject to
Section 409A shall only be made upon an event or at a time set forth in Treas.
Reg. § 1.409A-3. Generally, such events and times include: a Participant’s
separation from service; a Participant’s becoming disabled; a Participant’s
death; a time or a fixed schedule specified in the Plan (including an Award
Agreement); a change in the ownership or effective control, or in the ownership
of a substantial portion of the assets, of a corporation; or the occurrence of
an unforeseeable emergency, in each case as defined and provided for under
Section 409A.



--------------------------------------------------------------------------------

(v)        Certain Delayed Payments. Notwithstanding the foregoing, to the
extent an amount was intended to be paid such that it would have qualified as a
short-term deferral under Section 409A, then such payment may be delayed without
causing such amount to be subject to Section 409A if the requirements of Treas.
Reg. § 1.409A-1(b)(4)(ii) are met.

(vi)        Acceleration of Payment. Any payment made under the Plan to which
Section 409A applies may not be accelerated, except in accordance with Treas.
Reg. §1.409A-3(j)(4).

(vii)        Installment Payments. To the extent any amount made under the Plan
to which Section 409A applies is payable in two or more installments, each
installment payment shall be treated as a separate and distinct payment for
purposes of Section 409A.

(d)        Determining “Controlled Group”. In order to determine for purposes of
Section 409A whether a Participant or eligible individual is employed by a
member of the Company’s controlled group of corporations under Section 414(b) of
the Code (or by a member of a group of trades or businesses under common control
with the Company under Section 414(c) of the Code) and, therefore, whether the
Shares that are or have been purchased by or awarded under the Plan to the
Participant are shares of “service recipient” stock within the meaning of
Section 409A:

(i)        In applying Sections 1563(a)(1), (2) and (3) of the Code for purposes
of determining the Company’s controlled group under Section 414(b) of the Code,
the language “at least 50 percent” is to be used instead of “at least
80 percent” each place it appears in Sections 1563(a)(1), (2) and (3) of the
Code;

(ii)        In applying Treas. Reg. § 1.414(c)-2 for purposes of determining
trades or businesses under common control with the Company for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is to be used
instead of “at least 80 percent” each place it appears in Treas. Reg. §
1.414(c)-2; and

(iii)        Notwithstanding the above, to the extent that the Company finds
that legitimate business criteria exist within the meaning of Treas. Reg. §
1.409A-1(b)(5)(E)(1), then the language “at least 50 percent” in clauses (i) and
(ii) above shall instead be “at least 20 percent.”

(e)        Specified Employees; Payment Delay. Notwithstanding anything above to
the contrary, in the event that an amount that is subject to Section 409A is to
be paid under the Plan to a “specified employee” upon such employee’s
“separation from service” (as those terms are defined under Section 409A), then
such payment shall be made on the first day of the seventh month following the
month in which the separation from service occurred.



--------------------------------------------------------------------------------

Appendix A

Converted Awards

This Appendix A shall apply to the Converted Awards granted to Timothy W.
Armstrong (“Armstrong”) pursuant to the AOL Inc. 2010 Stock Incentive Plan
(“Plan”), of which this Appendix A comprises a part.

(1)        Subject to paragraph (3) below, effective immediately upon the
Distribution, each outstanding option to purchase Time Warner Inc. common stock
(a “TWX Option”), whether vested or unvested, that is held, immediately prior to
the Distribution, by Armstrong shall be converted into an Option granted under
the Plan to acquire, on substantially the same terms and conditions as were
applicable under such TWX Option (other than with respect to exercise price and
the number and type of shares covered thereby), the number of Shares at the
exercise price per Share that will allow such Option to have a “fair value” and
an “intrinsic value” (in each case, within the meaning of FAS 123R and
determined in accordance therewith), as of immediately following the
Distribution, that shall be identical to the fair value and intrinsic value of
such TWX Option immediately prior to the Distribution.

(2)        Subject to paragraph (3) below, effective immediately upon the
Distribution, each outstanding restricted stock unit that was granted to
Armstrong pursuant to any equity plan of Time Warner Inc. (a “TWX RSU”), whether
vested or unvested, that is held, immediately prior to the Distribution, by
Armstrong shall be converted into a restricted stock unit granted under the
Plan, on substantially the same terms and conditions as were applicable under
such TWX RSU (other than with respect to the number and type of shares covered
thereby), with respect to the number of Shares that will allow such restricted
stock unit to have a “fair value” and an “intrinsic value” (in each case, within
the meaning of FAS 123R and determined in accordance therewith), as of
immediately following the Distribution, that shall be identical to the fair
value and intrinsic value of such TWX RSU immediately prior to the Distribution.

(3)        This Appendix A shall not become effective unless Armstrong is
employed by the Company immediately following the Distribution.

(4)        Except where expressly modified by this Appendix A, the provisions of
the Plan shall fully apply to the Converted Awards as though the Plan’s
provisions have been fully set forth herein.

(5)        Capitalized terms used in this Appendix A shall have the meanings
ascribed to them in the Plan. In addition, for purposes of this Appendix A:

(a)        “Distribution” means the distribution, on a pro rata basis, by Time
Warner Inc. to the record holders of Time Warner Inc. common stock as of the
applicable record date of all the outstanding Shares owned by Time Warner Inc.
on the date of such distribution;

(b)        “FAS 123R” means Statement of Financial Accounting Standards No. 123R
or the comparable relevant sections of the FASB Accounting Standards
Codification; and

(c)        “FASB” means the Financial Accounting Standards Board.